Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claims 1-4 are objected to because of the following informalities:  in claim 1, “the dual-flow jet engine with” should be “the dual-flow jet engine comprising”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0130912 (Kraft) in view of US 2007/0245738 (Stretton) and US 2008/0121296 (Vorenkamp).
Regarding claim 1, 4, Kraft teaches an aircraft comprising a propulsion system comprising a dual-flow jet engine attached to a pylon and an air system and the propulsion system (Fig 1, abstract, para 33-35; propulsion system of Fig 1; dual flow through fan and through the core; engine attached to pylon 12) comprising: a fairing which constitutes an outer skin of the dual-flow jet engine and the pylon (fairing 
Kraft fails to teach a shutter arranged downstream of the heat exchanger at the openwork grating, the shutter configured to be displaced by a motor between an open position in which the shutter does not block holes of the openwork grating and a closed position in which the shutter blocks the holes of the openwork grating. However, Stretton teaches that it was well known in the art to place a valve at the outlet end of the heat exchanger duct, downstream of the heat exchanger, and to drive a valve using a motor (Fig 4-5, para 36-38; outlet valve 36 downstream of the heat exchanger 26 driven by motor 90). 
Vorenkamp teaches that it was also well known in the art that a translating shutter may be used to control air flow that moves between an open position in which the shutter does not block holes of the openwork grating and a closed position in which 
Regarding claim 2, Kraft in view of Stretton and Vorenkamp teaches the shutter is mounted to be translationally mobile against the openwork grating on an interior side of the openwork grating (as discussed above, in Vorenkamp shutter 16 slides translationally against openwork grating 12 or 14 on an interior side of the openwork grating; shutter 16 is between 12 and 14; when the combination is made with Kraft in view of Stretton and Vorenkamp, one of the gratings 12 or 14 would be the exterior grating, and thus the shutter 16 would be interior to at least one of the gratings 12 or 14).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0130912 (Kraft) in view of US 2007/0245738 (Stretton) and US 2008/0121296 (Vorenkamp) as applied to claim 2 above, and further in view of US 5988589 (Mowill).
Regarding claim 3, Kraft in view of Stretton and Vorenkamp teaches the motor is arranged outside the cold pipeline, wherein the propulsion system comprises a rod which transmits movements of the motor to the shutter (Stretton, Fig 4, 4a, 5; motor 90 is outside of the cold pipeline 35; rod 92 transmits movement of the motor 90 to the valve – see para 38), but fails to teach wherein the propulsion system comprises a sealing system installed at a point where the rod passes through a wall of the cold pipeline. However, it was well known in the art to seal around the rod of an actuator (analogous to the rod coupled to the motor in Stretton) where it passes through a wall, as taught by Mowill (Fig 2, col 4 ll. 50-67; seal 90 around rod 80 where it passes through a wall). It would have been obvious to one of ordinary skill in the art at the time of filing to add a sealing system installed at a point where the rod passes through a wall of the cold pipeline in order to prevent leakage, as taught by Mowill. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, sealing around a rod where the rod passes through a wall yields predictable results.
Response to Arguments
Applicant's arguments filed 1/11/21 have been fully considered but they are not persuasive. 
With regards to Applicant’s argument that “The slide valve 10 of Vorenkamp is disposed within a plenum of an intake manifold not on in an exposed position, such as openwork grating”, Examiner respectfully disagrees. Vorenkamp teaches an openwork grating 12 or 14 and a sliding shutter 16 that opens and closes the grating. Using a shutter to control flow across an openwork grating (such as in Kraft) would have been obvious. That Vorenkamp discloses uses the shutter in an intake manifold is moot because the combination of Kraft in view of Stretton and Vorenkamp places the shutter at the outlet in the pylon. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that “one of ordinary skill in the art would not modify the system of Kraft to have the valve of Stretton and a shutter of Vorenkamp as suggested by the examiner” and “In Stretton, the outlet of the valve 36 is located within the flow and the exhaust of this valve 36 mixes with ventilation flow (figure 3, figure 6)” and “the skilled person in view of the stated benefits of Stretton would not have combined Kraft with Stretton, as such a combination would not destroy [sic] the aforementioned advantages resulting in the by-pass flow suction effect of Stretton”. However, the question of obviousness is not whether Stretton is destroyed by the combination; the combination modifies the engine of Kraft. Rather, the question is whether it would have been obvious to modify Kraft to include a valve at the outlet. Stretton teaches that placing a valve downstream of a heat exchanger was known in the art in order to control flow through 
With regards to Applicant’s argument that “the claimed subject matter has a clear advantage over Stretton” and “incorporation of the discharge and regulation function at the openwork grating, arranged on the fairing, allows for a space saving, which facilitates the incorporation of the air drawing system in the propulsion system”, Examiner respectfully asserts that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
With regards to Applicant’s argument that “one of ordinary skill in the art would not combine the combustion engine intake slide valve 10 of Vorenkamp with the fixed outlet-side openwork grid of Kraft” and “As stated above, the slide valve 10 of Vorenkamp is from a completely different application (within the plenum of an intake manifold) from the subject matter of Kraft”, Examiner respectfully disagrees. Vorenkamp teaches that using a shutter valve to control flow through an openwork grating was known in the art and would have been obvious. Kraft teaches an openwork grating. Applying the shutter to Kraft’s openwork grating, which is at the outlet of the heat exchanger duct, would have been obvious in order to control flow. Vorenkamp’s disclosure of the shutter positioned at an intake does not obviate its usefulness in In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063.  The examiner can normally be reached on 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741